Smith, J.
Where a son acquired the legal title to certain described lands while he together with his wife and mother was living on the premises, and the mother made to him a quitclaim deed to any interest she might have in the premises, and the son permitted her to continue to live in the house with him, and after his death the property was set apart to his widow as a year’s support, the mother was a tenant at sufferance both as to her son and his widow, who succeeded to the title after the death of her husband, and a summary remedy as provided for by section 5385 of the Civil Code of 1910 was a proper proceeding to evict her from the premises. The trial court did not err in directing a verdict for the plaintiff. Kimbrough v. Kimbrough, 99 Ga. 134 (25 S. E. 176); Stanley v. Stembridge, 140 Ga. 750 (79 S. E. 842).
This ruling does not conflict with that made in Edwards v. Blackshear, ante, 622 (101 S. E. 585), as the facts are distinguishable.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.